NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      APRIL COBIA, Plaintiff/Appellant,

                                        v.

          ARIZONA BOARD OF NURSING, Defendant/Appellee.

                             No. 1 CA-CV 19-0547
                               FILED 6-8-2021


          Appeal from the Superior Court in Maricopa County
                       No. LC2018-000334-001
          The Honorable Sigmund G. Popko, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

April Cobia, Anchorage, Alaska
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Sunita A. Krishna
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge David B. Gass joined.
                            COBIA v. ABON
                           Decision of the Court

W I N T H R O P, Judge:

¶1            April Cobia (“Cobia”) appeals the superior court’s order
affirming revocation of her registered nursing license by the Arizona State
Board of Nursing (“the Board”). Cobia argues the superior court erred by
not properly considering the law related to mandatory reporting of
vulnerable adults, protection of religious rights, and the Health Insurance
Portability and Accountability Act (“HIPAA”). She also contends the court
improperly relied on falsified or altered documents and hearsay evidence
in making its decision. To the contrary, the record here is replete with
multiple and repetitive instances of conduct potentially or actually harmful
to patients, co-workers, and the public, in clear violation of the Nurse
Practice Act (“the Act”). Cobia was afforded more than sufficient due
process throughout administrative and judicial proceedings. Accordingly,
we affirm the revocation of her registered nursing license.

                FACTS1 AND PROCEDURAL HISTORY

      I.     Licensure and Prior Board Discipline

¶2            Cobia was licensed as a registered nurse on February 5, 2002.
On April 29, 2006, Cobia entered a Consent Agreement and Board Order,
which placed her registered nursing license on probation for a period of
twenty-four months after she admitted she falsified medical record entries
related to a patient’s blood sugar levels and rate of infusion of an insulin
drip.

¶3            On September 23, 2009, Cobia consented to a second
agreement and order, which extended her probation for an additional
twelve months.2 In evaluating whether to extend her probation, the Board
found Cobia had been involuntarily terminated from a recent job without
possibility of rehire because of interpersonal conflicts. The Board also
considered the evaluation of a psychologist, who recommended Cobia’s



1      We view the evidence in the light most favorable to upholding the
Board’s decision. Baca v. Ariz. Dep’t of Econ. Sec., 191 Ariz. 43, 46 (App.
1997).

2      Both agreements included a provision stating Cobia “admits the
Board’s Findings of Fact and Conclusions of Law.” The facts surrounding
these incidents are not in dispute and the validity of the agreements is not
a subject of this appeal.


                                     2
                            COBIA v. ABON
                           Decision of the Court

probation be extended, her interactions with co-workers be monitored, and
she continue to attend designated counseling.

       II.    Cornerstone Health Care

¶4            In May 2014, Cobia was hired by Cornerstone Health Care
(“Cornerstone”), a home-health provider serving vulnerable patients. On
May 21, 2014, Cobia called Adult Protective Services (“APS”) on a patient’s
wife to make a report of potential adult abuse, but failed to report the call
to her supervisor, as required by Cornerstone’s written policy. Cobia
received a verbal warning related to the incident, which noted employees
have the right to contact APS when they suspect abuse, but must report
such referral to an immediate supervisor; Cobia refused to sign an
acknowledgement of the warning. In the following months, Cobia was
involved in multiple conflicts with patients, resulting in additional written
warnings.3 In October 2014, Cobia personally transported a patient to the
emergency room but, contrary to Cornerstone’s policy, did not notify her
supervisor that the patient was transferred. Following this incident,
Cornerstone terminated Cobia for failing to coordinate patient care with
agency supervisors on multiple occasions. Cornerstone also reported Cobia
to the Board.

       III.   Mountain Vista Medical Center

¶5            In January 2016, Cobia began working at Mountain Vista
Medical Center (“Mountain Vista”). In her employment application for
Mountain Vista, Cobia noted her reason for leaving Cornerstone was
“school”—she did not disclose that her employment had been terminated.
As part of orientation, Mountain Vista paired Cobia with a preceptor who
gave her assignments, followed her through the day, and checked her work
quality. Cobia complained about her first preceptor and was assigned to a
second preceptor.      The second preceptor worked with Cobia for
approximately one week, but refused to continue the assignment after
Cobia became argumentative. A third preceptor worked with Cobia and
documented additional patient care concerns. None of the preceptors who


3      The record submitted as part of the subsequent administrative
hearing also shows Cobia made improper entries in patient medical records
during this time. One such entry read, “I do not take orders from speech
therapists, physical therapists, occupational therapists, LNPs, CNAs, cows,
chickens or roosters, dogs or cats of any kind. I take orders only from M.D.s,
D.O.s, and NPs.”



                                        3
                            COBIA v. ABON
                           Decision of the Court

worked with Cobia would confirm she was competent, noting Cobia’s
problems with drawing blood, time management, administering
medication, keeping accurate documentation, arguing with authority,
improperly interacting with patients and their families, and constantly
speaking poorly of past employers and the Board. On or about February 9,
2016, Cobia was involuntarily terminated without possibility for rehire
based on patient safety concerns and her inability to perform the basic
functions of an ICU nurse.4

       IV.    Southwest Network

¶6            In late May 2016, Cobia was hired by Southwest Network
(“Southwest”). On her employment application for Southwest, she listed
her reason for leaving Cornerstone as “temporary work” and her reason for
leaving Mountain Vista as “schedule not working.” Cobia did not disclose
her involuntary termination from either facility. Soon after Cobia started at
Southwest, co-workers reported she was hostile, aggressive, paranoid,
refused to listen or follow directions, and spoke of having a gun and a
concealed carry permit on multiple occasions. Based on these reports,
Cobia was involuntarily terminated with no possibility of rehire after only
nine days of work.

       V.     Curo Health Services

¶7             On June 26, 2017, Cobia began working as a home-health
nurse with Curo Health Services (“Curo”). Cobia’s trainer for the position
reported Cobia seemed paranoid. For example, Cobia placed tape over the
camera of the company-issued tablet and said the sound should be turned
off on the tablet to prevent “corporate” from monitoring employees. Cobia
also told her trainer that the bag she used for work was a gun bag. In the
following month, as documented by the employer, Cobia had negative
interactions with co-workers, patients, and patients’ families. Cobia’s
trainer, as well as Curo’s chaplain, noted Cobia had made disparaging
comments to a patient about the patient’s Mormon faith, which was
particularly inappropriate because Cobia was providing end-of-life care at
a time many patients find solace in their religious beliefs. The chaplain also
reported that Cobia made concerning statements about guns and about




4     Cobia’s employment termination was conducted by phone because
her supervisors “felt that she was a threat to the facility.”



                                      4
                            COBIA v. ABON
                           Decision of the Court

shooting a neighbor’s dog. After one month of working at Curo, Cobia and
Curo agreed on a mutual separation. Cobia was not eligible for rehire.

      VI.    Termination from Other Health Care Providers

¶8            In addition to the incidents above, Cobia was terminated from
additional jobs. In December 2013, Victory Medical Solutions terminated
Cobia’s employment after a few weeks of working because she failed
multiple competency tests and had conflicts with co-workers. In December
2015, Celestial Care, a home-health agency, terminated Cobia’s
employment after only a month for failing to follow physicians’ orders to
properly medicate a patient.5 In March 2017, Maravilla Care Center
terminated Cobia’s employment for improper documentation, problems
with co-workers, and allegations of racism. In August 2017, North Phoenix
Infectious Disease terminated Cobia’s employment because of her inability
or unwillingness to get along with co-workers.

¶9          Cobia repeatedly failed to report her terminations in
subsequent employment applications. In total, the record shows at least ten
instances where Cobia made false statements about past terminations on
subsequent employment applications.

      VII.   Garden Grove Apartment Complex

¶10            In addition to the employment issues, Cobia was also
involved in concerning incidents outside of work. In November 2016,
Cobia called the leasing office of her former apartment complex and yelled
racial slurs and profanity at the leasing agent who answered the phone.6
The leasing agent hung up the call, but Cobia called back and continued
screaming and using racially-charged profanity. The leasing agent took a
picture of Cobia’s number on her phone during the call and put the call on
speaker phone so the other four employees in the office could witness the
call. After the call, the employees reported the incident to the Tempe Police
Department. As a result, Cobia was charged with disorderly conduct,


5     The director of Celestial Care told the Board that Cobia “behaved
strangely” and “acted as if she had some sort of disorder that made her
hypercritical of everyone else, while not seeing deficits in herself.”

6     It is unclear what prompted this call, but the record shows Cobia had
a history of incidents with the complex, including altercations with
neighbors, use of racially-charged language and harassment against staff,
and eventual involvement in eviction proceedings.


                                     5
                             COBIA v. ABON
                            Decision of the Court

issued a citation, and later ordered to attend an adult diversion program.
Cobia did not report the charge to the Board until February 2017, which was
well outside the ten-day notice required by state regulation. See Ariz.
Admin. Code (“A.A.C.”) R4-19-403(28).

       VIII.   Board Investigation; Administrative and Judicial Proceedings

¶11          As a result of the 2014 complaint filed with the Board by
Cornerstone and Cobia’s self-reporting of the disorderly conduct charge,
the Board began investigating Cobia. The Board obtained Cobia’s
employment records dating back to 2013, as well as the police and court
records related to Cobia’s disorderly conduct charge. The Board also
reviewed Cobia’s mental health records.

¶12           As part of the investigation, the Board conducted an
interview with Cobia. The interviewer documented that Cobia was
“tangential,” “hard to follow,” and had to be asked to stop using profanity.
The interviewer also noted Cobia repeatedly referred to a particular Board
staff member (“D.H.”) by first and last name, even though D.H. was not
involved at all in the instant case. Cobia alleged D.H. had caused all of her
employment problems by putting false information about Cobia’s previous
Board actions online for employers and co-workers to see.

¶13            The State filed a complaint and notice of hearing regarding
Cobia’s registered nursing license. See Ariz. Rev. Stat. (“A.R.S.”) §§ 32-
1606(B)(10), -1663(D), -1664(I). A hearing was held before an administrative
law judge (“ALJ”). The ALJ issued a decision to the Board recommending
revocation of Cobia’s license, and the Board adopted the decision in its
entirety. Cobia filed a request for rehearing and review, which the Board
denied. Cobia appealed to the superior court, which affirmed the Board’s
decision. Cobia timely appealed to this court, and we have jurisdiction
pursuant to A.R.S. §§ 12-913, -2101(A)(1).

                                  ANALYSIS

       I.      The Nurse Practice Act

¶14          The Act governs the practice, licensure, and regulation of
nurses. A.R.S. §§ 32-1601 to -1667. It also establishes the Board, tasked with
administering disciplinary action against individuals found in violation of
the Act. A.R.S. § 32-1606(B)(10). Corresponding administrative regulations
provide additional rules to carry out the intent of the Act. A.A.C. R4-19-
101 to -815.



                                        6
                            COBIA v. ABON
                           Decision of the Court

¶15            If the Board finds a nurse has committed unprofessional
conduct, it may take disciplinary action, including revocation of the nurse’s
license. A.R.S. §§ 32-1601(12)(h), -1663(D). The Act defines “unprofessional
conduct” as including “[a]ny conduct or practice that is or might be harmful
or dangerous to the health of a patient or the public.” A.R.S. § 32-
1601(26)(d). The administrative regulations clarify this definition to
include, as relevant here:

       1. A pattern of failure to maintain minimum standards of
       acceptable and prevailing nursing practice;
       2. Intentionally or negligently causing physical or emotional
       injury;
       ....
       7. Failing to maintain for a patient record that accurately
       reflects the nursing assessment, care, treatment, and other
       nursing services provided to the patient;
       8. Falsifying or making a materially incorrect, inconsistent, or
       unintelligible entry in any record . . . [;]
       9. Failing to take appropriate action to safeguard a patient’s
       welfare or follow policies and procedures of the nurse’s
       employer designed to safeguard the patient;
       ....
       26. Making a written false or inaccurate statement to the
       Board or the Board’s designee in the course of an
       investigation;
       27. Making a false or misleading statement on a nursing or
       health care related employment or credential application
       concerning previous employment . . . [;]
       28. [F]ailing to notify the Board in writing [of a felony or
       misdemeanor charge], as required under A.R.S. § 32-3208,
       within 10 days of being charged[; and]
       ....
       31. Practicing in any other manner that gives the Board
       reasonable cause to believe the health of a patient or the
       public may be harmed.

A.A.C. R4-19-403.

       II.    Standard of Review

¶16          We will affirm the Board’s decision unless it is “not supported
by substantial evidence, is contrary to law, is arbitrary and capricious or is
an abuse of discretion.” Ritland v. Ariz. State Bd. of Med. Exam’rs, 213 Ariz.


                                      7
                              COBIA v. ABON
                             Decision of the Court

187, 189, ¶ 7 (App. 2006) (quoting A.R.S. § 12-910(E)); see also Ethridge v. Ariz.
State Bd. of Nursing, 165 Ariz. 97, 100 (App. 1989). An action is not arbitrary
or capricious if it is “exercised honestly and upon due consideration” of the
facts. Tucson Pub. Sch., Dist. No. 1 v. Green, 17 Ariz. App. 91, 94 (1972).

¶17           We will not reweigh evidence nor substitute our judgment for
that of an administrative agency when factual questions and agency
expertise are involved. DeGroot v. Ariz. Racing Comm’n, 141 Ariz. 331, 335-
36 (App. 1984); see also Berenter v. Gallinger, 173 Ariz. 75, 77 (App. 1992)
(“The purpose of judicial review of an administrative decision is not to
decide whether the record supports appellant’s version of the facts.”).

¶18            We review de novo an agency’s application of law. Ritland, 213
Ariz. at 189, ¶ 7.

       III.   Mandatory Reporting

¶19           Cobia argues the ALJ erred by failing to properly consider the
law related to mandatory reporting of abuse or neglect of vulnerable adults.
She takes particular issue with the fact that she called APS anonymously,
but APS revealed to Cornerstone that she had made the call.

¶20            In support of her argument, Cobia relies on A.R.S. § 46-
460(A), which states that “all personally identifying information concerning
any person who is involved in an adult protective services program,
including the reporting source’s identity . . . is confidential and may not be
released except as provided in subsections B, C and D of this section.”
Cobia suggests APS violated this statute when it disclosed her identity to
Cornerstone. APS, however, is not a party to this action and our jurisdiction
is limited to reviewing the Board’s decision to revoke Cobia’s license. See
A.R.S. §§ 12-913, -2101(A)(1).

¶21           The record does not support Cobia’s contention that the
ALJ— and, in turn, the Board and the superior court—failed to consider the
laws related to mandatory reporting. Cornerstone never disputed that
Cobia had the right to call APS and stated in the warning Cobia received,
“As an employee, you have the rights to call APS or CPS if you suspect an
abuse or neglect.” Cornerstone’s issue was that Cobia failed to notify her
supervisor that she called APS and when asked, denied she made the call.
Cobia later acknowledged that she did not notify her supervisor, in
violation of Cornerstone’s policy and the Act. See A.A.C. R4-19-403(9)
(stating unprofessional conduct includes “[f]ailing to . . . follow policies and
procedures of the nurse’s employer designed to safeguard the patient”).



                                        8
                            COBIA v. ABON
                           Decision of the Court

¶22           Moreover, apart from the failure to report the APS call, there
was additional sufficient evidence supporting Cornerstone’s subsequent
disciplinary action of Cobia. The ALJ appropriately concluded Cobia
violated the Act on multiple occasions in connection with her employment
at Cornerstone, including transporting a patient to the emergency room
without informing her supervisor in violation of Cornerstone’s policy,
improperly keeping patient medical records for personal use after
termination from Cornerstone, and making “inappropriate and self-serving
entries into patients’ medical records” while employed at Cornerstone. See
A.A.C. R4-19-403(7)–(9). The Board’s findings in this regard were well-
supported and were neither arbitrary nor constituted an abuse of
discretion.

      IV.    Religious Discrimination

¶23           Next, Cobia argues both the ALJ and the superior court judge
erred in not properly considering “the law of Conspiracy against Religious
Rights,” citing 18 U.S.C. § 241.

¶24           As a preliminary matter, we note that 18 U.S.C. § 241 is a
federal criminal statute, which does not create a private right of action.
Further, the statute is not applicable in this action. However, liberally
construing the gist of Cobia’s contention, she appears to argue the ALJ
improperly brought up her religion during the hearing, suggesting some
form of bias. The exchange at issue is as follows:

      [COBIA]: This [referring to a physician’s evaluation of Cobia
      for her nurse practitioner program] is at Deseret Family
      Medical, and he is Mormon. He is a Mormon physician, and
      I know him out of my ward.

      [ALJ]: Okay. So who is this doctor?

      [COBIA]: His name is Robert Allen.

      [ALJ]: And you said you know him out of your ward. Are
      you also --

      [COBIA]: Yes, LDS, and that is how he -- that is how I was
      connected to him to complete my --

      [ALJ]: So you are a practicing Mormon?




                                        9
                             COBIA v. ABON
                            Decision of the Court

       [COBIA]: I am, and so I will get to that where it was made
       comments about me and being derogatory about Mormons.

       [ALJ]: Okay.

¶25            There were no additional questions posed to Cobia regarding
her faith, and Cobia fails to give any reason on appeal why the above
exchange was inappropriate, reflected bias, or constituted error. Further,
the record reflects that Cobia herself was the first to bring up her religious
beliefs. In her response to the initial Board complaint concerning
allegations that she had made derogatory comments about a patient’s
Mormon faith while working for Curo, Cobia advised she could not have
made anti-Mormon statements because she “was raised in the church” and
was “an active member in the church.” We see no error with the ALJ’s
clarifying question during the hearing and no evidence of bias or prejudice
as a result of either the question or the answer.

       V.     “Falsified” Documents and Hearsay

¶26           Cobia argues the ALJ and superior court judge erred in
considering what Cobia claims are “altered” and “falsified” documents in
evaluating her case, as evidenced by alleged conflicts between her exhibits
and those submitted by the state. “It is the administrative law judge’s duty
to resolve all conflicts in the evidence and to draw all warranted
inferences,” and thus, we will not reevaluate perceived conflicts in
evidence. Aguayo v. Indus. Comm’n, 235 Ariz. 413, 416, ¶ 11 (App. 2014).
Further, our review of the record shows no indication that any of the subject
documents were altered or falsified.

¶27           Cobia also objects because the ALJ allowed hearsay testimony
and claims that by doing so the ALJ exhibited bias against her.7 However,
these administrative proceedings are not governed by the rules of evidence
and hearsay evidence is allowed. A.R.S. § 41-1092.07(F)(1) (stating an
administrative hearing may be conducted “without adherence to the rules
of evidence required in judicial proceedings”); Brown v. Ariz. Dep’t of Real
Est., 181 Ariz. 320, 328 (App. 1995) (“An administrative hearing is not a


7       Cobia also claims the ALJ abused her discretion by allowing “false
testimony” from the state’s witnesses. We do not address this argument, as
“[i]t is not the prerogative of this court to determine the credibility of
witnesses. The credibility of witnesses is a matter peculiarly within the
province of the trier of fact in an administrative hearing.” Berenter, 173 Ariz.
at 79.


                                      10
                            COBIA v. ABON
                           Decision of the Court

criminal proceeding. Otherwise inadmissible evidence such as hearsay
may be considered. . . . In some circumstances, hearsay may even be the
sole support of an administrative decision.”). Simply stated, failure to
adhere to the rules of evidence required in judicial proceedings does not
warrant reversal of an administrative decision or order. A.R.S. § 41-
1092.07(F)(1). The ALJ did not err nor exhibit bias in allowing hearsay
evidence.

      VI.    Due Process

¶28           Cobia argues the ALJ did not give adequate consideration to
the evidence she submitted. She also claims she was not allowed to
adequately cross-examine witnesses. Whether Cobia received adequate
due process is a question of law that we review de novo. See Mack v.
Cruikshank, 196 Ariz. 541, 544, ¶ 6 (App. 1999).

¶29            Procedural due process requires a party to have the
opportunity to be heard “at a meaningful time and in a meaningful
manner.” Comeau v. Ariz. State Bd. of Dental Exam’rs, 196 Ariz. 102, 106-07,
¶ 20 (App. 1999) (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976)). It
requires a party be given adequate time to present arguments and the
opportunity to cross-examine witnesses. Volk v. Brame, 235 Ariz. 462, 468-
69, ¶¶ 19, 24 (App. 2014).

¶30             Here, the record shows Cobia was afforded adequate due
process. The ALJ gave Cobia extensive instructions regarding the process
by which her exhibits would be entered. Because Cobia failed to submit an
exhibit list, the ALJ went through each proposed exhibit with Cobia so that
she could name the exhibit and explain how it related to the case. When it
became clear that they would not have enough time to get through all of
Cobia’s exhibits, the ALJ scheduled an additional day for the hearing to
ensure all evidence could be properly admitted and discussed.8 The record
also reflects that Cobia was given reasonable opportunity to cross-examine
all witnesses. The ALJ also asked Cobia on multiple occasions if she had
any additional information to present or testimony she would like to give,
including after her initial testimony, after the state’s cross-examination of
Cobia, and before closing arguments. Each time, Cobia declined the
opportunity to provide additional information. Finally, the ALJ decision




8     Cobia admits during her opening brief that she “presented 162 pages
of documents during the hearings.”


                                     11
                            COBIA v. ABON
                           Decision of the Court

adopted by the Board included numerous citations to Cobia’s exhibits,
demonstrating the ALJ properly considered the evidence Cobia presented.

       VII.   Health Insurance Portability and Accountability Act Violations

¶31           Finally, Cobia argues that the ALJ erred in determining she
violated HIPAA and the Act by retaining copies of patient records after she
was terminated from various facilities. She argues the Board could not
know whether she retained patient records because “the [Board] has never
had access to my computer, nor have they looked through my computer,
nor have I allow [sic] or given them access to look through my computer.”

¶32           To the contrary, there is sufficient information to support the
conclusion that Cobia improperly kept patient medical and hospital records
after termination of her employment. As part of the Board investigation,
Cobia submitted responses to an investigative questionnaire; along with the
completed questionnaire, Cobia submitted medical records from a patient
at Cornerstone, hospital records from Banner Thunderbird Medical Center
where Cobia worked in 2014, and from various doctors. Later, in the
investigative interview, the Board asked Cobia why she had retained
patient records. Cobia responded, “[O]h now you’re going to try to get me
on that. Well, that is what happens when the woman nurse is told that she
has to provide the computer, printer, phone and ink, while getting paid $10
an hour.” The Board investigator then clarified with Cobia that what she
meant was these records were still on her personal computer because she
had, in certain instances, used that computer while on the job. During the
subsequent administrative hearing, Cobia also submitted an exhibit
containing additional patient medical records from her employment in
2005.

¶33           Although Cobia testified at the hearing that she received the
medical records from her attorney at the time, the ALJ was in the best
position to judge the credibility of witnesses and evaluate conflicts in
evidence. See Aguayo, 235 Ariz. at 416, ¶ 11; Berenter, 173 Ariz. at 79. Cobia
violated HIPAA when she retained these records after the patient care was
concluded and/or her employment was terminated. 9 As such, we find no
abuse of discretion.



9       The nurse practitioner consultant at the Board handling Cobia’s case
testified that it was a violation of HIPAA for Cobia to retain these records,
stating, “[Y]ou can only keep records to care for these patients. She wasn’t
doing that anymore.”


                                      12
                              COBIA v. ABON
                             Decision of the Court

       VIII.   Sufficiency of the Evidence

¶34           Cobia does not challenge, and has therefore waived any
argument regarding, the Board’s determination that her actions constitute
“unprofessional conduct” under the Act and related state regulations. See
A.R.S. §§ 32-1601, -3208; A.A.C. R4-19-403. Nevertheless, substantial
evidence supports the Board’s determination and resulting revocation of
Cobia’s license. As detailed more fully in the facts above, the record reflects
Cobia exhibited unprofessional conduct in the following ways: failing to
follow employers’ operating policies; acting in an aggressive,
argumentative, and hostile manner with co-workers, patients, and patients’
families; making inaccurate or inappropriate patient record entries;
retaining former patients’ records for personal use; refusing or failing to
provide proper medications; disparaging a patient’s religious beliefs;
failing to disclose prior terminations on subsequent employment
applications; using racial slurs and threats against apartment complex
employees; and failing to report a misdemeanor charge within the time
required by regulation. See A.R.S. §§ 32-1601(26)(d), (e), (j), -3208(A), (D);
A.A.C. R4-19-403(1)–(2), (7)–(9), (26)–(28), (31).

¶35            The Board explicitly concluded Cobia “has a long history of
refusing to take any personal responsibility for her practice or personal
interactions with other[s]” and “seemingly refuses to consider the
possibility that she has anything to learn from persons to whom she feels
superior or that her termination from numerous jobs was based on her
actions on the job rather than retaliation for the numerous complaints that
she has filed [with] various agencies.” The Board also concluded, “Because
[Cobia] will not or cannot take responsibility for her actions, it does not
appear that she can be regulated at this time.”

¶36           Accordingly, sufficient evidence supports the Board’s
determination that Cobia committed numerous acts of unprofessional
conduct and her nursing activities cannot be effectively regulated, giving
the Board adequate cause to revoke her registered nursing license pursuant
to A.R.S. §§ 32-1663(D), -1664(N).




                                       13
                           COBIA v. ABON
                          Decision of the Court

                             CONCLUSION

¶37          For the foregoing reasons, we affirm the revocation of Cobia’s
registered nursing license.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       14